Possession of equipment for the unlawful manufacture of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for one year.
The case is before us without statement of facts or bills of exceptions. There is nothing in the record upon which a reversal could be ordered. However, this court is without jurisdiction to pass upon the merits of the case owing to the fact that the recognizance does not comply with the legal requirements in that it fails to state that the appellant was convicted of a felony, such being an essential statutory requisite. See Art. 817, C. C. P., 1925.
The appeal is dismissed.
Dismissed.